262 F.2d 106
NIAGARA OF BUFFALO, Inc., Plaintiff-Appellant,v.NIAGARA MANUFACTURING AND DISTRIBUTING CORPORATION,Defendant-Respondent.
No. 100, Docket 25214.
United States Court of Appeals Second Circuit.
Argued Dec. 2, 1958.Decided Dec. 31, 1958.

Borins & Snitzer, Buffalo, N.Y., for plaintiff-appellant.
Jaeckle, Fleischmann, Kelly, Swart & Augspurger, Buffalo, N.Y., for defendant-respondent.  John B. Walsh, Adelbert Fleischmann and Manly Fleischmann, Buffalo, N.Y., of counsel.
Before SWAN, MEDINA and WATERMAN, Circuit Judges.
PER CURIAM.


1
This is an action under 15 U.S.C.A. 15 to recover treble damages for alleged violations of the anti-trust laws.  Defendant moved under Rule 12(b), Fed.Rules Civ.Proc. 28 U.S.C.A. to dismiss each count of the amended complaint for failure to state facts sufficient to constitute a cause of action, and for failure to state a claim upon which relief can be granted.  The motion was granted and the complaint dismissed.


2
In his opinion, reported in 161 F. Supp. 849, at page 850, the District Judge stated:


3
'* * * Preparation of a proper pleading for an anti-trust suit requires a statement of matters and their relation to each other considerably more extensive than in a simple pleading in negligence or on contract.


4
'* * * the complaint herein might possibly be sufficient in the ordinary commercial case, but it does not allege the acts complained of with sufficient specificity to be a proper complaint in this type of case * * *.'


5
This view of the requisites of a complaint in anti-trust cases is incorrect.  Nagler v. Admiral Corporation, 2 Cir., 248 F.2d 319.  The motion should have been denied.


6
Judgment reversed and cause remanded.